DETAILED ACTION

1. It is hereby acknowledged that 17/127249 the following papers have been received and placed of record in the file: Remark date 12/18/20.  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 

Claim Objections
4.Claim 1-20 objected to because of the following informalities:  Claims 1, 7 and 13 states “  the plurality of VP connections” It is unclear if this is a typo or what a VP connection  is considered. It is also not clear the difference between connections and links, the specification does not seem to provide further information.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1, 6, 7, 12, 13, 18, 19 are rejected under 35 U.S.C. §103 as being unpatentable over 
Almong et al(US 2005/0047329) in view of Ansari et al(US 6052361),      


Regarding claim 1, Almong teaches a computer-implementable method for performing a traffic routing operation, comprising:
 establishing a plurality of virtual private network (VPN) connections via an information handling system; (see Almong paragraph [0037]-[0039] explains VPN LFN connection, Fig.1)  
obtaining a configuration policy for each of the plurality of VPN connections, (see paragraph[0030],[0035],[0036], [0055],[0065], [0089] explains  MEq manipulates communication (i.e. speed of data on LFN links, emulating on LFN or link, Fig 1, 2b),for the configuration policy for each of the plurality of VPN connections comprising an indication of at least one type of supported link of a plurality of links; (see paragraph[0030], [0055],[0065],[0089],[0090] explains  MEq manipulates communication on LFN or link, such as emulating which would also identify and being able to use LFN),
configuring a plurality of queues for packets being communicated via the plurality of virtual private network connections, (see Almong paragraphs [0052], [0053] explains pointer to location of packet and pointer of metadata transferred to a queue of one of the modules, VPN module) 
creating a tunnel indication for each of the plurality of VPN connections; (see Almong paragraph [0052],[0053]  explains VP tunnel packet pointer is stored in queue of VPN module, MEqtunnel packet in MEQ tunnel module…etc  )  mapping the tunnel indication for each of the plurality of VP connections to a respective queue of the plurality of queues; (see Almong paragraph [0052],[0053],[055]  explains VP tunnel packet pointer is stored in queue of VPN module, MEqtunnel packet in MEQ tunnel module…etc  )  and, mapping each queue of the plurality of queues to a link of a particular VPN connection. (see Almong paragraph [0053], [0054] explains queue for multiple modules, i.e. Ip module, VPN module, output module and VPN tunnel ID) 
While it can be understood Almong explains more queues than VPN connections based on which connection is in use ( ie.  All the different type of queues and only VPN connection being used) 
However Analogous art Ansari is introduced to merely show queue can be greater than the number of connections (see column 7 lines 45-column 8 line 16 explains queue having 2 variables per virtual connection, further explains channel can be zero as well  )It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Almong with Ansari’s method for providing fair-rate allocation for available bit rate services.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve congestion control (See column 3 )  
Regarding claim 6, the modified Almong taught the method of claim 1, as described above.  The modified Almong  further teaches comprising: performing a many to many mapping of the plurality of VPN connections to the plurality of links, the many to many mapping being optimized for a multi-link configuration.  (see Fig.1 paragraph [0030] explains improve speed of communication)  Regarding claim 7, Almong teaches a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: establishing a plurality of virtual private network (VPN) connections via an information handling system; (see Almong paragraph [0037]-[0039] explains VPN LFN connection, Fig.1)   obtaining a configuration policy for each of the plurality of VPN connections, (see paragraph[0030],[0035],[0036], [0055],[0065], [0089] explains  MEq manipulates communication (i.e. speed of data on LFN links, emulating on LFN or link, Fig 1, 2b) the configuration policy for each of the plurality of VPN connections comprising an indication of at least one type of supported link of a plurality of links; (see paragraph[0030], [0055],[0065],[0089],[0090] explains  MEq manipulates communication on LFN or link, such as emulating which would also identify and being able to use LFN),configuring a plurality of queues for packets being communicated via the plurality of virtual private network connections, (see Almong paragraphs [0052], [0053] explains pointer to location of packet and pointer of metadata transferred to a queue of one of the modules, VPN module) the plurality of queues being greater than the plurality of VPN connections; (see Almong paragraph [0052],[0053]  explains VP tunnel packet pointer is stored in queue of VPN module, MEqtunnel packet in MEQ tunnel module…etc  )  creating a tunnel indication for each of the plurality of VPN connections; mapping the tunnel indication for each of the plurality of VP connections to a respective queue of the plurality of queues; (see Almong paragraph [0052],[0053],[055]  explains VP tunnel packet pointer is stored in queue of VPN module, MEqtunnel packet in MEQ tunnel module…etc  )   and, mapping each queue of the plurality of queues to a link of a particular VPN connection. (see column 7 lines 45-column 8 line 16 explains queue having 2 variables per virtual connection, further explains channel can be zero, as well  )While it can be understood Almong explains more queues than VPN connections based on which connection is in use(ie.  All the different type of queues and only VPN connection being used) 
However Analogous art Ansari is introduced to merely show queue can be greater than number of connections (see column 7 lines 45-column 8 line 16 explains queue having 2 variables per virtual connection, further explains channel can be zero, as well  )It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Almong with Ansari’s method for providing fair-rate allocation for available bit rate services.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve congestion control (See column 3 )  
Regarding claim 12, the modified Almong taught the system of claim 7, as described above.  The modified Almong further teaches  wherein the instructions executable by the processor are further configured for: performing a many to many mapping of the plurality of VPN connections to the plurality of links, the many to many mapping being optimized for a multi-link configuration. (see Fig.1 paragraph [0030] explains improve speed of communication)  
Regarding claim 13, Almong teaches a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: establishing a plurality of virtual private network (VPN) connections via an information handling system; (see Almong paragraph [0037]-[0039] explains VPN LFN connection, Fig.1)    obtaining a configuration policy for each of the plurality of VPN connections, the configuration policy for each of the plurality of VPN connections comprising an indication of at least one type of supported link of a plurality of links; (see paragraph[0030], [0055],[0065],[0089],[0090] explains  MEq manipulates communication on LFN or link, such as emulating which would also identify and being able to use LFN)configuring a plurality of queues for packets being communicated via the plurality of virtual private network connections, (see Almong paragraphs [0052], [0053] explains pointer to location of packet and pointer of metadata transferred to a queue of one of the modules, VPN module)  the plurality of queues being greater than the plurality of VPN connections; creating a tunnel indication for each of the plurality of VPN connections; (see Almong paragraph [0052],[0053]  explains VP tunnel packet pointer is stored in queue of VPN module, MEqtunnel packet in MEQ tunnel module…etc  )   mapping the tunnel indication for each of the plurality of VP connections to a respective queue of the plurality of queues; (see Almong paragraph [0052],[0053],[055]  explains VP tunnel packet pointer is stored in queue of VPN module, MEqtunnel packet in MEQ tunnel module…etc  )  and, mapping each queue of the plurality of queues to a link of a particular VPN connection. (see Almong paragraph [0053], [0054] explains queue for multiple modules, i.e. Ip module, VPN module, output module and VPN tunnel ID) 
While it can be understood Almong explains more queues than VPN connections based on which connection is in use(ie.  All the different type of queues and only VPN connection being used) 
However Analogous art Ansari is introduced to merely show queue can be greater than number of connections (see column 7 lines 45-column 8 line 16 explains queue having 2 variables per virtual connection, further explains channel can be zero, as well  )It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Almong with Ansari’s method for providing fair-rate allocation for available bit rate services.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve congestion control (See column 3 )  
Regarding claim 18, the modified Almong taught the non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are further configured for: performing a many to many mapping of the plurality of VPN connections to the plurality of links, the many to many mapping being optimized for a multi-link configuration. (see Fig.1 paragraph [0030] explains improve speed of communication)  Regarding claim 19, the modified Almong taught the non-transitory, computer-readable storage medium of claim 13, as described above.  The modified Almong further teaches   wherein: the computer executable instructions are deployable to a client system from a server system at a remote location. (see Fig.1 paragraph [0030] explains personalization server add or remove banners directed to the remote client)  

7. Claims 2-5, 8-11, 14-17 are rejected under 35 U.S.C. §103 as being unpatentable over 
Almong et al(US 2005/0047329) in view of Ansari et al(US 6052361) in further view of Weiss et al(US 2018/0302443A1),       

Regarding claim 2, the modified Almong taught the method of claim 1, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the traffic routing operation includes a user mode of operation, the user mode of operation executing an operating system service. (see Weis paragraphs [0296]-[0298] explains  application service running in user mode)It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  

Regarding claim 3, the modified Almong taught the method of claim 1, as described above, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the traffic routing operation includes a kernel mode of operation, the kernel mode of operation performing a multi-link network traffic operation, the multi-link network traffic operation interacting with an input/output control system. (see Weis paragraphs [0296]-[0298] explains network interface running in kernel mode)It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  Regarding claim 4, the modified Almong taught the method of claim 3, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the input/output control system comprises a filtering platform, the filtering platform performing a network filtering operation. (see Weis paragraph [0298],[0299] explains firewall filter)  Regarding claim 5, the modified Almong taught the method of claim 3, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   , wherein: the input/output control system comprises a loadable kernel module, the loadable kernel module interacting with an input/output control system of the information handling system. (see Weis paragraphs [0296]-[0298] explains network interface running in kernel mode)

Regarding claim 8, the modified Almong taught the system of claim 7, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the traffic routing operation includes a user mode of operation, the user mode of operation executing an operating system service. (see Weis paragraphs [0296]-[0298] explains  application service running in user mode)It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  
Regarding claim 9, the modified Almong taught the system of claim 7, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the traffic routing operation includes a kernel mode of operation, (see Weis paragraphs [0296]-[0298] explains network interface running in kernel mode)  the kernel mode of operation performing a multi-link network traffic operation, the multi-link network traffic operation interacting with an input/output control system. (see Among Fig.1 paragraph [0030] explains improve speed of communication)  It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  
Regarding claim 10, the modified Almong taught the system of claim 9, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the input/output control system comprises a filtering platform, the filtering platform performing a network filtering operation. (see Weis paragraph [0298],[0299] explains firewall filter)  
Regarding claim 11, the modified Almong taught the system of claim 7, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the input/output control system comprises a loadable kernel module, the loadable kernel module interacting with an input/output control system of the information handling system. (see Weis paragraphs [0296]-[0298] explains network interface running in kernel mode)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  

Regarding claim 14. The non-transitory, computer-readable storage medium of claim 13, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches   wherein: the traffic routing operation includes a user mode of operation, the user mode of operation executing an operating system service. (see Weis paragraphs [0296]-[0298] explains  application service running in user mode)It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  
Regarding claim 15. The non-transitory, computer-readable storage medium of claim 13, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches  wherein: the traffic routing operation includes a kernel mode of operation, the kernel mode of operation performing a multi-link network traffic operation, the multi-link network traffic operation interacting with an input/output control system. It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  
Regarding claim 16. The non-transitory, computer-readable storage medium of claim 15, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches    wherein: the input/output control system comprises a filtering platform, the filtering platform performing a network filtering operation. (see Weis paragraph [0298],[0299] explains firewall filter)  Regarding claim 17. The non-transitory, computer-readable storage medium of claim 13, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches wherein: the input/output control system comprises a loadable kernel module, the loadable kernel module interacting with an input/output control system of the information handling system. It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Weiss’s dividing a data processing device into separate security domains.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve portable communicating device architectures by enabling policy controlled domains (See paragraph [0016])  

8. Claim 20 are rejected under 35 U.S.C. §103 as being unpatentable over 
Almong et al(US 2005/0047329) in view of Ansari et al(US 6052361) in further view of Keller et al(US 2022/0156387A1)
Regarding claim 20, the modified Almong taught the non-transitory, computer-readable storage medium of claim 13, as described above. Almong alone does not teach these limitations however further combined with Weiss teaches    as described above.  The modified Almong further teaches  wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis.(see Keller paragraph [0056] explains on-demand)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Almong with Keller’s snap-in secret server support.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to protect personal or secret information (See paragraph [0004], [0030])  

Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Jackowski(US 94138142) explains SSL VPN agents an application, program, process, service, task or set of executable instructions for establishing a Secure Socket Layer (SSL) virtual private network (VPN) connection from a first network to a second network ″, or a SSL VPN connection from a client to a server . Client operates on computing device having an operating system with a kernel mode and a user mode, and a network stackwith one or more layers . The client  may have installed and/or execute one or more applications. In some embodiments, one or more applications may communicate via the network stack to a network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478